Title: To Thomas Jefferson from George Jefferson, 27 February 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
 Richmond 27th. February 1801

I return you inclosed herein Mr. Leiper’s two letters.I am glad to find that the Tobacco has turned out to be sound, and not to have been wet—as J. & W. cannot possibly now have any legal, or just claim on you.As to their demand of a deduction on account of the quality of the Tobo., I think I may venture to affirm that a more unreasonable expectation was never entertained by Man.In order to silence them entirely however, I think I would propose that if they can point out a single instance of a deduction ever having been made in this place for such a reason, I would make the allowance they claim. indeed I should think myself perfectly safe to agree to make it, if even such a demand was ever made before. As well might you, had the Tobacco turned out better than was expected, (and it might have done so altho’ we supposed it was very good) have made an additional claim on them! and I should like very much to know, what they, as rational men, (if indeed they are so) would have said to such a claim? why surely I would suppose, the most absurd, that ever entered into the head of the most absurd being on Earth.
Seven Hhds of your last crop have come down from Milton—they were forwarded by a Mr. Garrett there, who desired us to pay the carriage—we however did not wish to do it, and informed the waterman that you chose to pay it yourself—but upon his representing to us, that he was informed he should have the money here—and that the overseer had directed it, we concluded it could make no difference with you, and paid him 2/. ⅌ C. We should not however have done it, but he said that if he did not get it, he should be much at a loss for  money, & must be put to a very serious inconvenience. The Molasses is forwarded
I am Dear Sir Your Very humble servt.

Geo. Jefferson

